Citation Nr: 1023948	
Decision Date: 06/28/10    Archive Date: 07/08/10

DOCKET NO.  08-23 944	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri


THE ISSUE

Entitlement to service connection for a right ear hearing 
loss disability 

REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

J.M. Rutkin, Associate Counsel








INTRODUCTION

The Veteran served on active duty from June 1961 to September 
1966.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2007 rating decision of the RO 
in St. Louis, Missouri, which, in pertinent part, denied 
service connection for a bilateral hearing loss disability.  
Subsequently, the RO granted service connection for a left 
ear hearing loss disability in a July 2008 rating decision.  
Thus, the only issue that remains on appeal is service 
connection for a right ear hearing loss disability. 


FINDING OF FACT

The evidence is at least in equipoise with respect to whether 
the Veteran's right ear hearing loss disability had its onset 
in active service. 


CONCLUSION OF LAW

A right ear hearing loss disability was incurred in active 
service.  38 U.S.C.A. §§ 1110, 1112, 1113, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309, 3.385 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the 
Veteran's claims file, and has an obligation to provide an 
adequate statement of reasons or bases supporting its 
decision.  See 38 U.S.C.A. § 7104 (West 2002); Gonzales v. 
West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  While the 
Board must review the entire record, it need not discuss each 
piece of evidence.  See id.  The analysis below focuses on 
the most salient and relevant evidence and on what this 
evidence shows, or fails to show, on the claim.  The Veteran 
must not assume that the Board has overlooked pieces of 
evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000).  The law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the Veteran.  Id.  

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the Veteran.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  See Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the Veteran 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  Id. at 55.

I. Veterans Claims Assistance Act of 2000 (VCAA)

The Veteran's claim of entitlement to service connection for 
a right ear hearing loss disability has been granted, as 
discussed below.  As such, the Board finds that any error 
related to the VCAA on this claim is moot.  See 38 U.S.C. 
§§ 5103, 5103A (West 2002 & Supp. 2009); 38 C.F.R. § 3.159 
(2009); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd 
on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006).  

II. Service Connection

The Veteran contends that he is entitled to service 
connection for a right ear hearing loss disability.  For the 
reasons that follow, the Board concludes that service 
connection is warranted.  

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110.  For the showing of 
chronic disease in service there is required a combination of 
manifestations sufficient to identify the disease entity, and 
sufficient observation to establish chronicity at the time.  
38 C.F.R. § 3.303(b).  If chronicity in service is not 
established, a showing of continuity of symptoms after 
discharge is required to support the claim.  Id.  Service 
connection may be granted for any disease diagnosed after 
discharge, when all of the evidence establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

Additionally, where a veteran served continuously for 90 days 
or more during a period of war, or during peacetime service 
after December 31, 1946, service connection for organic 
diseases of the nervous system, including sensorineural 
hearing loss, may be established on a presumptive basis by 
showing that the disease manifested itself to a degree of 10 
percent or more within one year from the date of separation 
from service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.307; 3.309(a).  This presumption 
is rebuttable by affirmative evidence to the contrary.  38 
C.F.R. §§ 3.307(d). 

In order to establish service connection for the claimed 
disorder on a direct basis, there must be competent evidence 
of (1) a current disability; (2) in-service incurrence or 
aggravation of a disease or injury; and (3) a nexus between 
the claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999); see also Jandreau v. Nicholson, 492 F.3d 1372 (Fed. 
Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 
2006).  The determination as to whether these elements are 
met is based on an analysis of all the evidence of record and 
the evaluation of its credibility and probative value.  See 
Baldwin v. West, 13 Vet. App. 1, 8 (1999). 

The Board notes that impaired hearing will be considered to 
be a disability under the laws administered by VA when the 
auditory threshold in any of the frequencies 500, 1000, 2000, 
3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2009).  
The Court has held that the threshold for normal hearing is 
from 0 to 20 decibels, and that higher threshold levels 
indicate some degree of hearing loss.  Hensley v. Brown, 5 
Vet. App. 155, 157 (1993).  The auditory thresholds set forth 
in 38 C.F.R. § 3.385 establish when hearing loss is severe 
enough to be service connected.  Id. at 159.  

The Veteran's service treatment records, including the 
Veteran's August 1966 separation examination, are negative 
for diagnoses, treatment, or complaints of hearing loss.  An 
October 1961 inservice examination, conducted shortly after 
the Veteran entered service in June 1961, reflects an 
audiogram showing puretone thresholds for the right ear, in 
decibels, as follows:




HERTZ




500
1000
2000
3000
4000
6000
RIGHT
0 (15)
-10 (0)
-5 (5)
/
0 (5)
/

The Veteran's puretone thresholds at 3000 and 6000 Hertz were 
not recorded.  The Board notes that service department 
audiometric readings prior to October 31, 1967, must be 
converted from American Standards Association (ASA) units to 
units that have been set by the International Standards 
Organization (ISO)-American National Standards Institute 
(ANSI).  The current definition for a hearing loss disability 
found at 38 C.F.R. § 3.385 is based on ISO units.  This 
audiogram must therefore be converted from ASA to ISO units.  
This means adding to the reported findings 15 decibels at the 
500 dB level, 10 decibels at the 1000, 2000, and 3000 dB 
levels, and 5 decibels at the 4000 dB level.  In order to 
facilitate data comparison, the ASA standards have been 
converted to ISO-ANSI standards and are represented by the 
figures in parentheses.  This audiogram shows that the 
Veteran's right ear hearing was normal when he entered 
service.  See Hensley, 5 Vet. App. at 157, 159. 

A January 1962 inservice audiological examination shows 
puretone thresholds for the right ear, in decibels, as 
follows:




HERTZ




500
1000
2000
3000
4000
6000
RIGHT
-10 (5)
-10 (0)
-10 (0)
-10 (0)
-10 (-5)
25 (30)

Because this audiogram is dated prior to October 31, 1967, 
the reported puretone thresholds must be converted from ASA 
units to ANSI-ISO units, which are represented by the figures 
in parenthesis.  This audiogram shows that the Veteran's 
right ear hearing was normal at this time.  See id.

The Veteran's August 1966 separation examination reflects an 
audiogram showing puretone thresholds for the right ear, in 
decibels, as follows:




HERTZ




500
1000
2000
3000
4000
6000
RIGHT
0 (15)
-5 (5)
-5 (5)
-5 (5)
10 (15)
40 (45)
 
Because this audiogram is dated prior to October 31, 1967, 
the reported puretone thresholds must be converted from ASA 
units to ANSI-ISO units, which are represented by the figures 
in parenthesis.  This audiogram shows that the Veteran's 
hearing was normal at separation.  See id.

A March 1982 private examination report reflects an audiogram 
showing puretone thresholds for the right ear, in decibels, 
as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
0
0
/
55
 
The Veteran's puretone threshold at 3000 Hertz was not 
recorded.  This audiogram shows that the Veteran had a 
hearing loss disability in the right ear by 1982.  See 
38 C.F.R. § 3.385.

In a July 2008 VA audiological examination report, the 
examiner noted that the Veteran served as a fighter pilot 
from 1961 to 1966.  The Veteran denied any history of 
recreational noise exposure.  It was also noted that the 
Veteran worked as a commercial airline pilot after service 
until his retirement in 1999.  The Veteran reported that his 
family had noticed he could not hear well for over 30 years 
and that he experienced ringing in his ears since Vietnam.  
The examiner noted that the Veteran's service treatment 
records showed normal hearing at discharge in the left ear, 
although there was a slight increase in the puretone 
thresholds at 4000 and 6000 Hertz.  The examiner observed 
that the right ear showed mild hearing loss at 6000 Hertz 
that was not present when the Veteran entered service.  The 
examiner opined that based on this information, the Veteran's 
right ear hearing loss is not as likely as not related to 
active service, and the left ear hearing loss is as likely as 
not related to active service.  The examiner further 
explained that the Veteran's post-military noise exposure 
accounted for the worsening of the Veteran's right ear 
hearing loss.  The examiner also opined that the Veteran's 
tinnitus was at least as likely as not related to in-service 
noise exposure. 

In carefully reviewing the record, the Board finds that the 
evidence is at least in equipoise with respect to whether the 
Veteran's right ear hearing loss disability was incurred in 
active service.  At the outset, the Board notes that section 
3.385 does not preclude service connection for a current 
hearing loss disability where, as here, the Veteran's hearing 
was within normal limits on audiometric testing at 
separation.  Id. at 159.  Even if audiometric test results at 
a veteran's separation from service examination do not meet 
the regulatory requirements for establishing a "disability" 
at that time, as defined under section 3.385, the veteran may 
nevertheless establish service connection for a hearing loss 
disability by submitting evidence that the current disability 
is causally related to service.  Id.; see also 38 C.F.R. 
§ 3.303(d).  

Here, the Board finds it significant that the VA examiner 
found that the Veteran's right ear showed mild hearing loss 
at 6000 Hertz that was not present when the Veteran entered 
service.  Moreover, the examiner found that the Veteran's 
employment after service as an airline pilot accounted for 
the worsening of his right ear hearing loss, which further 
suggests that the Veteran did have some hearing loss in his 
right ear by the time of his separation from service.  The 
Board also notes that where a veteran is seeking service 
connection for any disability, due consideration shall be 
given to the places, types, and circumstances of such 
veteran's service.  38 U.S.C.A. § 1154(a) (West 2002).  As 
the examiner stated, the Veteran served as a pilot during his 
period of service, which is corroborated by his DD 214.  The 
examiner found that the Veteran's left ear hearing loss and 
tinnitus were related to inservice noise exposure associated 
with serving as a pilot, thus indicating that the Veteran 
does have hearing problems attributable to active service.  
By the same token, the Veteran's right ear hearing loss may 
also be related to such in-service noise exposure.  The 
examiner did not explain why he distinguished his findings 
regarding the etiology of the Veteran's right ear hearing 
loss.  In sum, given the Veteran's inservice noise exposure 
as a pilot, which the examiner found accounted for some of 
his hearing problems, and the examiner's finding that the 
Veteran had right ear hearing loss at separation, the Board 
finds that the evidence is at least in equipoise with respect 
to whether the Veteran's current right ear hearing loss 
disability is related to service.  

As such, the Veteran is entitled to the benefit of the doubt, 
and service connection for a right ear hearing loss 
disability is granted.  See 38 C.F.R. § 3.102; Gilbert, 1 
Vet. App. at 55.


ORDER

Entitlement to service connection for a right ear hearing 
loss disability is granted. 
 


____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


